Exhibit 10.2

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of SYNNEX
Corporation (the “Company”) under the Company’s 2003 Stock Incentive Plan (the
“Plan”):

 

Name of Optionee:    [Name of Optionee] Total Number of Option Shares Granted:
   [Total Number of Shares] Type of Option:    ¨ Incentive Stock Option    ¨
Nonstatutory Stock Option Exercise Price Per Share:    $              Grant
Date:    [Date of Grant] Vesting Commencement Date:    [Vesting Commencement
Date] Vesting Schedule:    This Option becomes exercisable with respect to the
first 12/60th of the shares subject to this Option when you complete 12 months
of continuous “Service” (as defined in the Plan) from the Vesting Commencement
Date. Thereafter, this Option becomes exercisable with respect to an additional
1/60th of the shares subject to this Option when you complete each additional
month of Service. Expiration Date:    [Expiration Date] This Option expires
earlier if your Service terminates earlier, as described in the Stock Option
Agreement.

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT

 

- 1 -



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

 

OPTIONEE:     SYNNEX Corporation

 

    By:  

 

Optionee’s Signature      

 

    Title:  

 

Optionee’s Printed Name      

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT

 

- 2 -



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be a nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional shares after your Service has
terminated for any reason. Term    This Option expires in any event at the close
of business at Company headquarters on the day before the 10th anniversary of
the Grant Date, as shown on the Notice of Stock Option Grant (fifth anniversary
for a more than 10% stockholder as provided under the Plan if this is an
incentive stock option). This Option may expire earlier if your Service
terminates, as described below. Regular Termination    If your Service
terminates for any reason except Misconduct, Death or Disability, then this
Option will expire at the close of business at Company headquarters on the date
three (3) months after the date your Service terminates (or, if earlier, the
Expiration Date). The Company has discretion to determine when your Service
terminates for all purposes of the Plan and its determinations are conclusive
and binding on all persons. Death    If you die, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.
Disability    If your Service terminates by reason of Disability, then this
Option will expire at the close of business at Company headquarters on the date
12 months after the date your Service terminates (or, if earlier, the Expiration
Date). Misconduct    If your Service terminates for Misconduct, then this Option
will expire at the close of business at Company headquarters on the date your
Service terminates.

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

 

- 3 -



--------------------------------------------------------------------------------

Leaves of Absence    For purposes of this Option, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.    If you go on a leave of absence, then
the vesting schedule specified in the Notice of Stock Option Grant may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the Notice of Stock Option Grant may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule. Restrictions
on Exercise    The Company will not permit you to exercise this Option if the
issuance of shares at that time would violate any law or regulation. The
inability of the Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and sale
of the Company stock pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Company stock as to
which such approval shall not have been obtained. However, the Company shall use
its best efforts to obtain such approval. Notice of Exercise    When you wish to
exercise this Option you must notify the Company by completing the attached
“Notice of Exercise of Stock Option” form and filing it with the Human Resources
Department of the Company. Your notice must specify how many shares you wish to
purchase. Your notice must also specify how your shares should be registered.
The notice will be effective when it is received by the Company. If someone else
wants to exercise this Option after your death, that person must prove to the
Company’s satisfaction that he or she is entitled to do so. Form of Payment   
When you submit your notice of exercise, you must include payment of the Option
exercise price for the shares you are purchasing. Payment may be made in the
following form(s):   

•        Your personal check, a cashier’s check or a money order.

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

 

- 4 -



--------------------------------------------------------------------------------

  

•        Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

  

•        By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

  

•        Irrevocable directions to a securities broker or lender approved by the
Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion. Withholding Taxes
and Stock Withholding    You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any withholding taxes
that may be due as a result of the Option exercise. These arrangements may
include withholding shares of Company stock that otherwise would be issued to
you when you exercise this Option. The value of these shares, determined as of
the effective date of the Option exercise, will be applied to the withholding
taxes.

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

 

- 5 -



--------------------------------------------------------------------------------

Restrictions on Resale    By signing this Agreement, you agree not to sell any
Option shares at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale (e.g., a lock-up period
after the Company goes public). This restriction will apply as long as you are
an employee, consultant or director of the Company or a subsidiary of the
Company. Transfer of Option   

In general, only you can exercise this Option prior to your death. You cannot
transfer or assign this Option, other than as designated by you by will or by
the laws of descent and distribution, except as provided below. For instance,
you may not sell this Option or use it as security for a loan. If you attempt to
do any of these things, this Option will immediately become invalid. You may in
any event dispose of this Option in your will. Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from your former spouse, nor is the Company obligated to recognize your
former spouse’s interest in your Option in any other way.

 

However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest.

 

In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.

 

The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.

Retention Rights    Neither your Option nor this Agreement gives you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Stockholder Rights    You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this Option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this Option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this Option and
the exercise price per share may be adjusted pursuant to the Plan. Applicable
Law    This Agreement will be interpreted and enforced under the laws of the
State of Delaware (without regard to their choice-of-law provisions).

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

 

- 6 -



--------------------------------------------------------------------------------

The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. All capitalized terms in the Stock Option Agreement
shall have the meanings assigned to them in the Plan. This Agreement and the
Plan constitute the entire understanding between you and the Company regarding
this Option. Any prior agreements, commitments or negotiations concerning this
Option are superseded. This Agreement may be amended only by another written
agreement, signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

 

- 7 -